DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 12/04/2020.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 1 is rejected under 35 U.S.C 103 as being unpatentable Steinbuchel et al. (US Pub 2015/0303737, referred as Steinbuchel from here forth), in view of Youn et al. (US Pub 2002/0071290, referred as Youn from here forth).
Regarding claim 1, Steinbuchel teaches (Fig, 1 and 12, Para 8-9, 63-64) a power conversion cable apparatus (Fig. 1A) comprising: a plug (2 or 1220) having an AC terminal (line1-2) connectable to an electrical outlet for AC power (to outlet); a DC connector (4 or 1214) having a DC terminal connectable to an inlet for DC power of a vehicle; a cable (3 or 1206) connecting the plug and the DC connector; an abnormality detector (1208, 1212) configured to detect an abnormality of a current at a detection spot between the AC terminal and the DC terminal; and a power conversion circuit (1226, 1210, 1207, Rx, Ry, 1215, 1228). 
However, Steinbuchel fails to teach a power conversion circuit located on the DC terminal side relative to the detection spot and configured to convert AC power input from the AC terminal side into DC power and output the DC power to the DC terminal side.
However, Youn teaches (Fig. 3-4, para 11, 26-27) each a power conversion circuit (200) located on the DC terminal side (DC input) relative to the detection spot (where 100 and 200 meet) and configured to convert AC 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have included a power conversion circuit located on DC terminal to convert AC power into DC for DC load terminal, as disclosed by Youn, as doing so would have provided an improved universal power supply with protection circuit which can be conveniently carried, as taught by Youn (abstract).
Allowable Subject Matter
5. 	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “the abnormality detector includes: a current sensor configured to detect the current at the detection spot; a switch configured to switch conduction and cut-off of a current between the AC terminal and the power conversion circuit; and the controller is configured to bring the switch into an open state, when it is determined, using a result of detection by the current sensor, that the current at the detection spot has the abnormality”.
Claims 3-8 are depending from claim 2. 
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/13/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838